Fourth Court of Appeals
                                   San Antonio, Texas
                                        September 27, 2019

                                       No. 04-19-00248-CR

                                  Michael Cesar FERNANDEZ,
                                           Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                   From the 187th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2017CR13555
                         Honorable Stephanie R. Boyd, Judge Presiding


                                          ORDER
         The State’s brief was due September 20, 2019. Neither the brief nor a motion for an
extension of time to file the brief has been filed. We order the brief due October 7, 2019. If the
brief is not filed by the date ordered, the appeal may be set for submission without a State’s brief.



                                                      _________________________________
                                                      Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of September, 2019.



                                                      ___________________________________
                                                      LUZ ESTRADA,
                                                      Chief Deputy Clerk